      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 1 of 10



 1
 2   WO
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10    Gustavo E. Almaguer,                             No. CV-20-01010-PHX-DLR
11                  Plaintiff,                         ORDER
12    v.
13    Commissioner of Social Security
      Administration,
14
                    Defendant.
15
16
17          At issue is the denial by the Social Security Administration (“SSA”) under the
18   Social Security Act (“the Act”) of Plaintiff Gustavo Almaguer’s Application for
19   Supplemental Security Income benefits. Plaintiff filed a Complaint (Doc. 1) with this Court
20   seeking judicial review of that denial, and the Court now addresses Plaintiff’s Opening
21   Brief (Doc. 14, “Pl. Br.”), Defendant SSA Commissioner’s Answering Brief (Doc. 17,
22   “Def. Br.”), and Plaintiff’s Reply (Doc. 18, “Reply”). The Court has reviewed the briefs
23   and Administrative Record (Doc. 13, “R.”) and now reverses the Administrative Law
24   Judge’s (“ALJ”) decision (R. at 32–51) and remands this case for further proceedings.
25   I.     BACKGROUND
26          On September 13, 2016, Plaintiff filed an application for Supplemental Security
27   Income benefits alleging disability beginning December 30, 2001. (Id. at 35.) Plaintiff’s
28   claim was denied initially on December 6, 2016, and on reconsideration on May 30, 2017.
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 2 of 10



 1   (Id.) Plaintiff appeared before the ALJ for a hearing on his claim on March 27, 2019. (Id.)
 2   On April 3, 2019, the ALJ denied Plaintiff’s claim, and on March 24, 2020, the Appeals
 3   Council denied Plaintiff’s Request for Review (Id. at 2–7, 44.)
 4          The Court has reviewed the medical evidence and will discuss the pertinent
 5   evidence in addressing the issues raised by the parties. Upon considering the medical
 6   evidence and opinions, the ALJ evaluated Plaintiff’s disability based on the following
 7   severe impairments: degenerative disc disease, hypoglycemia, degenerative joint disease
 8   of the shoulder, obesity, and depression. (Id. at 37.)
 9          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
10   that Plaintiff was not disabled from the date the application was filed. (Id. at 43.) The ALJ
11   found that Plaintiff “does not have an impairment or combination of impairments that
12   meets or medically equals the severity of one of the listed impairments in 20 CFR Part 404,
13   Subpart P, Appendix 1.” (Id. at 38.) Next, the ALJ calculated Plaintiff’s residual functional
14   capacity (“RFC”), finding Plaintiff:
15          [H]as the [RFC] to perform light work . . . with the following limitations:
            [He] must use a cane to ambulate on uneven terrain. [He] must alternate from
16
            sitting to standing up to twice an hour. [He] can never climb
17          ladders/rope/scaffolds; can occasionally climb ramps/stairs, kneel, crouch or
            crawl; and can frequently bilaterally reach, balance or stoop. [He] can have
18          occasional exposure to unprotected heights. Finally, [he] can perform simple
19          repetitive routine tasks.
20   (Id. at 39.) Accordingly, the ALJ found that “there are jobs that exist in significant numbers
21   in the national economy that [Plaintiff] can perform.” (Id. at 42.)
22   II.    LEGAL STANDARDS
23          In determining whether to reverse an ALJ’s decision, the district court reviews only
24   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
25   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
26   determination only if it is not supported by substantial evidence or is based on legal error.
27   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
28   that a reasonable person might accept as adequate to support a conclusion considering the


                                                  -2-
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 3 of 10



 1   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 2   Court must consider the record as a whole and may not affirm simply by isolating a
 3   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
 4   susceptible to more than one rational interpretation, one of which supports the ALJ’s
 5   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
 6   (9th Cir. 2002) (citations omitted).
 7          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 8   typically follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the
 9   burden of proof on the first four steps, but the burden shifts to the Commissioner at step
10   five. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ
11   determines whether the claimant is presently engaging in substantial gainful activity.
12   20 C.F.R. § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a
13   “severe” medically determinable physical or mental impairment. 20 C.F.R. §
14   404.1520(a)(4)(ii). At step three, the ALJ considers whether the claimant’s impairment or
15   combination of impairments meets or medically equals an impairment listed in Appendix
16   1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is
17   automatically found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC
18   and determines whether the claimant is still capable of performing past relevant work.
19   20 C.F.R. § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where
20   she determines whether the claimant can perform any other work in the national economy
21   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
22   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
23   III.   ANALYSIS
24          Plaintiff raises two issues for the Court’s consideration. First, Plaintiff argues that
25   the ALJ erred by rejecting his symptom testimony without sufficient justification. (Pl. Br.
26   at 11–15.) Plaintiff further argues that his improperly rejected testimony establishes his
27   entitlement to disability benefits. (Id. at 15.) Second, Plaintiff argues that the ALJ erred by
28   failing to consider a medical opinion from his treating physician, Dr. Daniel Chung. (Id. at


                                                  -3-
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 4 of 10



 1   15–19.) Plaintiff argues the ALJ rejected Dr. Chung’s opinion by ignoring it, and that, if
 2   accepted, Dr. Chung’s “assessed limitations [] would require a finding of disability.” (Id.
 3   at 16–17.)
 4          The Court finds that substantial evidence does not support the ALJ’s nondisability
 5   determination. The ALJ reasonably rejected Plaintiff’s symptom testimony because it was
 6   inconsistent with Plaintiff’s improvement with treatment, his conservative treatment, and
 7   the objective medical evidence. Nevertheless, the ALJ erred by failing to consider Dr.
 8   Chung’s treating physician opinion. Accordingly, the Court concludes that Plaintiff’s case
 9   must be remanded for a new hearing so that the ALJ may consider Dr. Chung’s opinion,
10   and if necessary, obtain new relevant evidence.
11          A.     Substantial evidence supports the ALJ’s rejection of Plaintiff’s symptom
                   testimony.
12
13          Plaintiff alleges that he is disabled because of back pain, issues with concentration
14   and memory, an inability to sit or walk for long periods, and insomnia. (R. at 39–40, 330–
15   38.) He also alleges that he requires a cane to walk. (Id. at 39, 76, 82–84.) The ALJ partially
16   credited Plaintiff’s allegations but determined that his “statements concerning the intensity,
17   persistence and limiting effects of [his] symptoms are not entirely consistent with the
18   medical evidence and other evidence in the record.” (Id. at 40.) The ALJ reached this
19   conclusion for three reasons. First, the ALJ found that Plaintiff’s allegations were
20   inconsistent with his pursuit of only conservative treatment for his mental impairments.
21   (Id. at 40.) Next, the ALJ found Plaintiff’s pain improved with treatment. (Id. at 40–41.)
22   Finally, the ALJ found Plaintiff’s allegations were inconsistent with the objective medical
23   evidence. (Id.)
24          An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
25   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
26   evaluates whether the claimant has presented objective medical evidence of an impairment
27   “which could reasonably be expected to produce the pain or symptoms alleged.”
28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell v.


                                                  -4-
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 5 of 10



 1   Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks omitted)).
 2   If the claimant presents such evidence then “the ALJ can reject the claimant’s testimony
 3   about the severity of her symptoms only by offering specific, clear and convincing reasons
 4   for doing so.” Garrison, 759 F.3d at 1014–15 (citing Smolen v. Chater, 80 F.3d 1273, 1281
 5   (9th Cir. 1996)). This is the most demanding standard in Social Security cases. Id. at 1015.
 6   “In evaluating the credibility of pain testimony after a claimant produces objective medical
 7   evidence of an underlying impairment, an ALJ may not reject a claimant’s subjective
 8   complaints based solely on a lack of medical evidence to fully corroborate the alleged
 9   severity of pain.” Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).
10          Each reason the ALJ provided for rejecting Plaintiff’s testimony was a permissible
11   consideration and supported by substantial evidence. The ALJ reasonably determined that
12   Plaintiff’s allegations of disabling symptoms were inconsistent with his improvement,
13   conservative treatment, and the objective medical evidence. Accordingly, the ALJ did not
14   err in rejecting Plaintiff’s symptom testimony.
15          The ALJ relied on several findings in the record that indicate Plaintiff’s pain
16   improved with treatment. As the ALJ noted, Plaintiff received injections and reported
17   dramatic reductions in pain. (R. at 41, 532, 545, 549). The ALJ also found that, despite
18   some lingering pain, Plaintiff reported that medication reduced his pain to a tolerable level.
19   (Id. at 550.) A radiofrequency ablation procedure reduced Plaintiff’s pain by 70%, and
20   cervical medical branch blocks reduced his pain by 80%. (Id. at 744, 752–53.) The ALJ
21   was permitted to consider whether Plaintiff improved with treatment, and the varying
22   indications of improvement with treatment are substantial evidence supporting the ALJ’s
23   decision to discount Plaintiff’s testimony. See 20 C.F.R. § 404.1529(c)(3)(iv)–(v); see also
24   Warre v. Comm’r, 439 F.3d 1001, 1006 (9th Cir. 2006). The Court rejects Plaintiff’s
25   argument that the ALJ did not identify findings consistent with sustained improvement.
26   (Pl. Br. at 14–15.) Though perhaps some findings support Plaintiff’s view of the evidence
27   that his improvement was only partial and temporary, the ALJ’s interpretation was a
28   reasonable one, and thus, is entitled to deference. See Thomas, 278 F.3d at 954.


                                                 -5-
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 6 of 10



 1          The ALJ also reasonably determined that Plaintiff’s allegations regarding his mental
 2   impairment were inconsistent with his conservative treatment for that impairment. (R. at
 3   40.) The ALJ was permitted to consider whether Plaintiff’s treatment was conservative.
 4   See Burch, 400 F.3d at 681. Here, the ALJ found that Plaintiff had never been diagnosed
 5   with a psychiatric impairment and was not receiving mental health treatment. (R. at 40)
 6   Further, the ALJ noted that there are no treatment records from mental health professionals
 7   supporting Plaintiff’s allegations. (Id.) Accordingly, the ALJ’s reasonably determined that
 8   Plaintiff treated his mental impairment conservatively, and this finding supports the ALJ’s
 9   rejection of Plaintiff’s symptom testimony.
10          Finally, the ALJ properly determined that the objective medical evidence does not
11   corroborate Plaintiff’s allegations. (Id. at 40–41.) Though this could not be, and was not,
12   the ALJ’s sole basis for rejecting Plaintiff’s allegations, it was a permissible one. See
13   Burch, 400 F.3d at 682. The ALJ identified several objective medical findings in the record
14   that undermine Plaintiff’s allegations. (R. at 40–41.) An April 2016 MRI of Plaintiff’s
15   lumbar spine revealed no acute abnormalities. (Id. at 732.) An MRI of Plaintiff’s cervical
16   spine revealed no evidence of disc displacement, neuroforaminal narrowing, spinal
17   stenosis, or acute cervical spine fracture. (Id. at 735.) An EMG of Plaintiff’s lower
18   extremities was normal. (Id. at 487.) The ALJ also noted that some records indicate that
19   Plaintiff appeared for appointments without an assistive device. (Id. at 41, 737 ,753, 1919,
20   1923, 1927.) The Court rejects Plaintiff’s arguments that the ALJ “fail[ed] to build a logical
21   bridge between his conclusion that [Plaintiff]’s symptom testimony was inconsistent with
22   the medical record.” (Pl. Br. at 13.) The ALJ first explained that Plaintiff’s symptoms were
23   uncorroborated by the objective medical evidence, then reviewed Plaintiff’s allegations,
24   and finally identified the specific medical evidence relied upon. (R. at 40–41.) Thus, the
25   Court finds the ALJ’s analysis was sufficient to discount Plaintiff’s testimony.
26          ....
27          ....
28          ....


                                                 -6-
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 7 of 10



 1          B.     The ALJ erred by failing to consider Dr. Chung’s opinion.
 2          Plaintiff identifies an opinion from Dr. Chung, his treating physician, in his
 3   treatment records, which he argues the ALJ erroneously ignored. (Pl. Br. at 15–19.) On
 4   January 5, 2016, Dr. Chung recommended and prescribed a cane for Plaintiff. (R. at 619.)
 5   Following that visit, Dr. Chung’s treatment records contain physical activity restrictions
 6   for Plaintiff under the “Plan” section of the records. (Id. at 619–20.) The activity
 7   restrictions indicate Plaintiff should not engage in pushing, pulling, lifting, and can only
 8   lift a maximum of 10 pounds occasionally. (Id.) These same restrictions also appear in the
 9   records for Plaintiff’s visit with Dr. Chung on December 30, 2015. (Id. at 624.) Though the
10   ALJ referenced Plaintiff’s treatment with Dr. Chung, the ALJ did not mention Dr. Chung’s
11   opinion regarding Plaintiff’s need for a cane and physical activity restrictions. (R. at 41.)
12   This was error.
13          When evaluating medical opinion evidence, “[t]he ALJ must consider all medical
14   opinion evidence,” and there is a hierarchy among the sources of medical opinions.
15   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Those who have treated a
16   claimant are treating physicians, those who examined but did not treat the claimant are
17   examining physicians, and those who neither examined nor treated the claimant are
18   nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). If a treating
19   physician’s opinion is not given controlling weight, then the ALJ must consider the relevant
20   factors listed in 20 C.F.R. § 404.1527(c)(1)–(6) and determine the appropriate weight to
21   give the opinion. Orn, 495 F.3d at 632. If a treating physician’s opinion is contradicted by
22   another doctor’s opinion, the ALJ cannot reject the treating physician’s opinion unless he
23   provides specific and legitimate reasons that are based on substantial evidence in the
24   record.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).
25          Here, the ALJ erred by failing to consider Dr. Chung’s treating physician opinion
26   as required. Contrary to Defendant’s arguments, this error was not harmless. (Def. Br. at
27   9–12.) Defendant’s arguments focus on the ALJ’s permissible rejection of evidence that
28   was similar to Dr. Chung’s opinions. (Id.) Defendant emphasizes that the ALJ rejected


                                                 -7-
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 8 of 10



 1   Plaintiff’s allegations that he requires a cane all the time, and that the ALJ credited the
 2   opinion of the consultative examiner who opined that Plaintiff does not require a cane at
 3   all times. (Id. at 9–10.) Defendant’s argument misses the mark. Though the ALJ
 4   permissibly discounted Plaintiff’s allegations, that does not mean the ALJ necessarily
 5   would have rejected Dr. Chung’s opinions regarding partly similar restrictions. Nor does
 6   the ALJ’s giving substantial weight to the consultative examiner’s opinion indicate how
 7   the ALJ would treat an opinion that was not, in fact, considered. As the ALJ acknowledged,
 8   Dr. Chung is Plaintiff’s treating physician. (R. at 41.) Perhaps his opinion would have been
 9   entitled to greater weight than Plaintiff’s allegations of the examining physician’s opinion.
10   Moreover, the applicable law requires the ALJ to consider all medical opinions and allows
11   for the possibility that a treating physician’s opinion may be entitled to particular
12   deference. Tommasetti, 533 F.3d at 1041; Orn, 495 F.3d at 632. Defendant also argues that
13   Dr. Chung’s opinion might not be an opinion since it appears under the “Plan” section of
14   his notes and only appears in a few records. (Def. Br. at 11–12.) Defendant further argues
15   that, even if Dr. Chung provided an opinion, it is internally inconsistent. (Id.) These
16   arguments, too, miss the mark. These were not the ALJ’s rationales for rejecting Dr.
17   Chung’s opinion since the ALJ did not consider the opinion at all. Thus, the Court will not
18   sustain the ALJ’s rejection of the opinion on bases the ALJ did not rely on. See Bray v.
19   Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-26 (9th. Cir. 2009).
20          Undoubtedly, the ALJ’s error here was understandable, even if not harmless. At
21   Plaintiff’s hearing the ALJ asked Plaintiff’s counsel, Mr. Dirk, what the status was of any
22   treating source opinions. (R. at 74.) Mr. Dirk informed the ALJ that he did not believe there
23   were any. (Id.) Nevertheless, the ALJ was required to consider the treating physician
24   opinion in the record and the failure to do so was reversible error.
25          C.     The appropriate remedy is to remand Plaintiff’s hearing for further
                   proceedings.
26
27          Plaintiff relies on the credit-as-true rule and argues that the appropriate remedy is to
28   remand his case for computation and award of benefits. (Pl. Br. at 19.) Plaintiff argues that


                                                  -8-
      Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 9 of 10



 1   Dr. Chung’s assessed limitations would limit him to sedentary work at best, and if limited
 2   to sedentary work, then the medical vocational guidelines would mandate a finding of
 3   disability. (Id.)
 4          The credit-as-true rule applies if each part of a three-part test is satisfied. See
 5   Garrison, 759 F.3d at 1020. First, the record must have been fully developed and further
 6   administrative proceedings would serve no useful purpose. Id. Next, the ALJ must have
 7   failed to provide sufficient reasons for rejecting the claimant’s testimony or medical
 8   opinions. Id. Finally, if the improperly discredited evidence were credited as true, then the
 9   ALJ would be required to find the claimant disabled. Id. Even if all elements of the credit-
10   as-true rule are met, the Court maintains “flexibility to remand for further proceedings
11   when the record as a whole creates serious doubt as to whether the claimant is, in fact,
12   disabled within the meaning of the Social Security Act.” Id.
13          Here, all the elements of the credit-as-true rule are not met, and the appropriate
14   remedy is to remand Plaintiff’s case for further proceedings. Though the ALJ failed to
15   provide sufficient reasons for rejecting Dr. Chung’s opinion and committed reversible
16   error, further proceedings would serve a useful purpose. The record remains ambiguous as
17   to whether the RFC the ALJ calculated is a true representation of Plaintiff’s remaining
18   work capacity or whether Dr. Chung’s opinion might warrant additional functional
19   limitations. Ultimately, further proceeding would be useful for the ALJ to consider Dr.
20   Chung’s opinion in the context of his treating relationship with Plaintiff and, if necessary,
21   to invite the submission of new evidence that might inform the consideration of Plaintiff’s
22   case. Because further proceedings would be useful, the Court will not credit Dr. Chung’s
23   opinion as true and will remand Plaintiff’s case for benefits.
24   IV.    CONCLUSION
25          Substantial evidence does not support the ALJ’s nondisability determination.
26   Though the ALJ appropriately discounted Plaintiff’s allegations of disabling symptoms,
27   the ALJ erred by failing to consider the Dr. Chung’s treating physician opinion. Because
28


                                                 -9-
     Case 2:20-cv-01010-DLR Document 19 Filed 06/09/21 Page 10 of 10



 1   further proceedings would be useful to resolve ambiguities in the record, the appropriate
 2   remedy is to remand Plaintiff’s case for further proceedings.
 3          IT IS THEREFORE ORDERED reversing the April 3, 2019 decision of the
 4   Administrative Law Judge (R. at 35–44), as upheld by the Appeals Council (R. at 2–7).
 5          IT IS FURTHER ORDERED remanding this case to the Social Security
 6   Administration for further proceedings consistent with this Order. Specifically, on
 7   rehearing, the ALJ should consider any treating physician opinions contained in the record.
 8          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 9   consistent with this Order and close this case.
10          Dated this 9th day of June, 2021.
11
12
13
                                                   Douglas L. Rayes
14                                                 United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
